DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Petitioner,

                                     v.

                            JAMELL DEMONS,
                              Respondent.

                              No. 4D22-1874

                            [November 9, 2022]

   Petition for writ of prohibition to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrew L. Siegel, Judge; L.T. Case No.
19-1872CF10A.

  Ashley Moody, Attorney General, Tallahassee, and Leslie T. Campbell,
Senior Assistant Attorney General, West Palm Beach, for petitioner.

   Philip R. Horowitz of the Law Offices of Philip R. Horowitz, Miami, for
respondent.

LEVINE, J.

    In 2019, the defendant was indicted for two counts of first-degree
murder with a firearm. The state filed a timely notice of intent to seek the
death penalty, which included the aggravating factors the state would rely
on while seeking the death penalty. In 2022, a superseding indictment
added a sentencing enhancement for benefiting, promoting, or furthering
the interests of a criminal gang. Since the state did not file another notice
of intent to seek the death penalty after filing the superseding indictment,
the trial court granted the defendant’s motion to preclude the state from
seeking the death penalty. The state filed a writ of prohibition arguing the
trial court exceeded its authority. We agree.

    We find that the state complied with its statutory obligations when it
filed its notice of intent to seek the death penalty within 45 days of
arraignment. The fact that the state filed a superseding indictment,
requiring a second arraignment, does not vitiate the already filed and
timely notice of intent. Notice is notice. The superseding indictment was
clearly a continuation of the original indictment. The state did not nolle
prosse the original indictment, nor did it add aggravating factors to the
required notice seeking the death penalty. We find the trial court erred by
precluding the state from seeking the death penalty, and thus, grant the
writ of prohibition. 1

   In February 2019, the defendant was indicted by a grand jury on two
counts of first-degree murder with a firearm. Within 45 days of the
defendant’s arraignment, the state timely filed its notice of intent to seek
the death penalty in accordance with section 782.04(1)(b), Florida Statutes
(2018), and Florida Rule of Criminal Procedure 3.181, listing four
aggravating factors: (1) the capital felony was committed for pecuniary
gain, (2) the capital felony was especially heinous, atrocious, or cruel, (3)
the capital felony was a homicide and was committed in a cold, calculated,
and premediated manner without any pretense of moral or legal
justification, and (4) the capital felony was committed by a criminal gang
member.

   In February 2022, the state sought to amend its notice of intent to seek
the death penalty. The state sought to limit one previously listed
aggravator to apply to only one victim and to add the following aggravator:
that the defendant was previously convicted of another capital felony
involving the use or threat of violence to the person. The trial court denied
the motion. Several days later, the state filed a superseding indictment,
again alleging two counts of first-degree murder with a firearm and adding
a sentencing enhancer that the defendant had committed the offenses “for
the purpose of benefiting, promoting, or furthering the interests of a
criminal gang.” § 874.04, Fla. Stat. (2018). The defendant was rearraigned
under the superseding indictment.

    Thereafter, in April 2022, more than 45 days after rearraignment, the
defendant filed a motion to preclude the state from seeking the death
penalty, arguing that the state had failed to timely provide notice of intent
to seek the death penalty under the superseding indictment and
accompanying rearraignment. The state responded that it did not need to
file a second notice of its intent to seek the death penalty following the
superseding indictment and that it would be improper for the court to
foreclose the death penalty as a possible penalty in this case.

   The trial court granted the defendant’s motion and precluded the state
from seeking the death penalty. The trial court relied on State v.
Chantiloupe, 248 So. 3d 1191 (Fla. 4th DCA 2018), for the proposition that

1Due to our granting the state’s petition for writ of prohibition, we need not rule
on the state’s accompanying petition for writ of certiorari.

                                        2
it could preclude the state from seeking the death penalty as a proper
remedy if notice was not given. Further, the trial court stated that an
amended information ended legal proceedings on the original information,
rendering the state’s original notice of intent to seek the death penalty
without any legal effect.

    The state filed an emergency petition for writ of prohibition, stating that
the trial court acted in excess of its jurisdiction by reading a requirement
of re-notification into the statute and procedural rule in the present case,
where there was a superseding indictment. The state argues that it did
not need to file a second notice of intent and that it would be improper to
foreclose seeking the death penalty.

   We review the legal question presented in the state’s writ of prohibition
de novo. Sutton v. State, 975 So. 2d 1073, 1076 (Fla. 2008). A writ of
prohibition is appropriate “if a trial court interferes with the prosecutor’s
discretion by refusing to allow a first-degree murder prosecution to
proceed as a capital case.” Chantiloupe, 248 So. 3d at 1195. We also
review de novo the trial court’s interpretation of statutes. D.A. v. State, 11
So. 3d 423, 423 (Fla. 4th DCA 2009).

   We start our review with the understanding that “[t]he state attorney
has complete discretion in making the decision to charge and prosecute.”
Cleveland v. State, 417 So. 2d 653, 654 (Fla. 1982). However, in order for
the state to seek the death penalty, the state must comply with section
782.04(1)(b), Florida Statutes, and Florida Rule of Criminal Procedure
3.181.

   Section 782.04(1)(b) states:

      In all cases under this section, the procedure set forth in s.
      921.141 shall be followed in order to determine sentence of
      death or life imprisonment. If the prosecutor intends to seek
      the death penalty, the prosecutor must give notice to the
      defendant and file the notice with the court within 45 days
      after arraignment. The notice must contain a list of the
      aggravating factors the state intends to prove and has reason
      to believe it can prove beyond a reasonable doubt. The court
      may allow the prosecutor to amend the notice upon a showing
      of good cause.

   Florida Rule of Criminal Procedure 3.181 states:



                                      3
      In a prosecution for a capital offense, if the prosecutor intends
      to seek the death penalty, the prosecutor must give notice to
      the defendant of the state’s intent to seek the death penalty.
      The notice must be filed with the court within 45 days of
      arraignment. The notice must contain a list of the aggravating
      factors the state intends to prove and has reason to believe it
      can prove beyond a reasonable doubt. The court may allow
      the prosecutor to amend the notice upon a showing of good
      cause.

    To interpret a statute, we look at the plain language of the statute.
State v. Sampaio, 291 So. 3d 120, 123 (Fla. 4th DCA 2020). Generally,
courts need not look behind the statute’s plain language when the statute
is “clear and unambiguous.” Brown v. City of Vero Beach, 64 So. 3d 172,
174 (Fla. 4th DCA 2011).

    The plain language of section 782.04(1)(b) and rule 3.181 requires that
the state give notice to the defendant if the state is seeking the death
penalty. The defendant must also be notified of the aggravating factors
the state intends to prove. The statute and the rule require that the
notification occur within 45 days of arraignment. Here, the state timely
filed its notice of intent to seek the death penalty within 45 days of the
arraignment after the original indictment.

   Nowhere does the statute or rule require the state, after a superseding
indictment, to file an additional notification to the defendant that the state
is seeking the death penalty. The statute and the rule are silent on
requiring notifications on superseding indictments. Even assuming there
was a theoretical reason to re-notify the defendant that the state is, once
again, still seeking the death penalty when a superseding indictment
merely adds a gang enhancement, the courts are without jurisdiction to
add words to a statute which the legislature has not written. State v.
Estime, 259 So. 3d 884, 888-89 (Fla. 4th DCA 2018). Applying the plain
language of the statute and rule, it is clear that the state complied with
the notice requirement, in order to seek the death penalty, by having filed
the notice within 45 days of arraignment.

   Further, the filing of an amended indictment does not nullify or void
the original indictment. State v. Calle, 560 So. 2d 355, 356 (Fla. 5th DCA
1990) (recognizing that the filing of an amended information does not nolle
prosse the original information); see also State v. Clifton, 905 So. 2d 172,
177 (Fla. 5th DCA 2005) (“The filing of an amended information differs
significantly from a nolle prosequi, an announcement of ‘no action,’ and
doing nothing to initiate prosecution because with the filing of an amended

                                      4
information, there is no interruption in, or cessation of, the prosecution.”).
Similarly, in the present case, the mere filing of a superseding indictment
did not nullify the original indictment. See U.S. v. Flores-Perez, 646 F. 3d
667, 671 (9th Cir. 2011) (“[A] superseding indictment does not nullify an
original indictment.”). Nor did it vitiate any of the notices already timely
filed by the state.

    In this case, there would be no need to re-notice the defendant upon
the filing of a superseding indictment. The trial court retains jurisdiction
over a prior indictment, and any resulting motions, even after a
superseding indictment or amended information. Calle, 560 So. 2d at 356
(“Since the amended information supplants or replaces the original, there
is no merit to Calle’s argument that the court had no jurisdiction over him
and that no case existed in the absence of an arraignment upon the
amended information.”). In this case, the original indictment was not
nullified, and as such, the trial court retained jurisdiction over the case
including the state’s timely filed notice of intent. Id. Of course, if the state
had nolle prossed the charges filed in the original indictment, then the
state would have had to re-notice the defendant of the state’s intent to seek
the death penalty. See Matos v. State, 961 So. 2d 1077, 1077 (Fla. 4th
DCA 2007) (holding that the defendant’s motion to dismiss for charges
filed after the statute of limitations should have been granted where the
state chose to nolle prosse the original charges, which “effectively ends the
proceeding and any subsequent action is a nullity,” instead of filing an
amended information).

    In precluding the state from seeking the death penalty, the trial court
relied on a quote by the Florida Supreme Court that “[i]t is well settled that
the filing of an amended information purporting to be a complete
restatement of the charges supersedes and vitiates an earlier information.”
State v. Anderson, 537 So. 2d 1373, 1374 (Fla. 1989) (emphasis added).
However, the superseding indictment in this case is clearly not a complete
restatement of the charges, as it sought only to add a sentencing enhancer.
Thus, the trial court erred by concluding that the superseding indictment
vitiated the original indictment where the state added only a statutory
sentencing enhancer. See Howard v. State, 27 So. 3d 104, 106 (Fla. 4th
DCA 2009) (holding that an information amended for the sole purpose of
adding a defendant’s alias did not vitiate the original information).

   We see in other situations where a prosecution continues from the
original indictment or information through an amended information or
superseding indictment. For example, speedy trial waivers from an
original indictment survive an amended information or superseding
indictment. Wallace v. State, 189 So. 3d 1022, 1027 (Fla. 3d DCA 2016).

                                       5
The original indictment or information is also relevant to the consideration
of the statute of limitations. See Clifton, 905 So. 2d at 177 n.2 (“However,
when the state files an amended information that does not substantially
alter the original charge or otherwise prejudice the defendant and it is
sufficiently linked to the original information, the courts have held that
the amended information relates back to the filing of the original
information without an interruption of the prosecution of the case.”);
Bongiorno v. State, 523 So. 2d 644, 645 (Fla. 2d DCA 1988) (holding that
prosecution under an amended information filed after the statute of
limitations is not barred where the amended information is “merely a
continuation of the original information”). The obtaining of evidence
through discovery also does not terminate following an amended
information or superseding indictment—discovery obligations continue
throughout prosecution. See Quattrocchi v. State, 17 So. 3d 329, 331 (Fla.
3d DCA 2009) (“The defense . . . requested a mistrial to engage in further
discovery” after the state amended the information during trial.) (emphasis
added).

    The trial court relied in part on Chantiloupe to preclude the state from
seeking the death penalty. However, Chantiloupe is relevant only to
determine the applicable remedy when the state does not provide any
notice of its intent to seek the death penalty. In Chantiloupe, this court
affirmed the trial court’s decision to preclude the state from seeking the
death penalty where the defendant received no notice from the state of its
intent to seek the death penalty. 248 So. 3d at 1193, 1200. However,
unlike this case, the state in Chantiloupe never complied at all with section
782.014(1)(b) inasmuch as it did not file the notice within 45 days of
arraignment. Thus, Chantiloupe is limited to circumstances where the
defendant was not noticed at all within the 45-day window of the state
seeking the death penalty. That differs from the circumstances in this
case.    Here, unlike Chantiloupe, the defendant did receive timely
notification of the state seeking the death penalty.

   Although we find the statute is clear and unambiguous, the canons of
construction offer further support to our granting the writ. 2 First and

2 The Florida Supreme Court in Conage v. United States, 346 So. 3d 594 (Fla.
2022), held that statutory canons of interpretation may be consulted alongside
the plain language, even when the plain language is clear and unambiguous. Id.
at 598 (“[T]he traditional canons of statutory interpretation can aid the
interpretive process from beginning to end . . . . It would be a mistake to think
that our law of statutory interpretation requires interpreters to make a threshold
determination of whether a term has a ‘plain’ or ‘clear’ meaning in isolation,
without considering the statutory context and without the aid of whatever canons
might shed light on the interpretive issues in dispute.”).

                                        6
foremost, the omitted-case canon of construction is persuasive. Our court
has repeatedly relied on this canon. See Nunes v. Herschman, 310 So. 3d
79, 84 (Fla. 4th DCA 2021); State v. Wooten, 260 So. 3d 1060 (Fla. 4th
DCA 2018). The omitted-case canon stands for “the principle that what a
text does not provide is unprovided.” Antonin Scalia & Bryan A. Garner,
Reading Law: The Interpretation of Legal Texts 96 (2012). This canon is
another way of stating the longstanding principle that courts are not at
liberty to add words to a statute that the legislature has not expressly
provided. Neither the relevant statute nor rule in this case required the
state to re-notice the defendant of its intent to seek the death penalty.
According to the statute, the state was required to notify the defendant
“within 45 days after arraignment,” which the state clearly did. Nowhere
in the statute is there a requirement that the state re-notice the defendant
after each superseding indictment. To require a re-notice for each
superseding indictment, especially where the superseding indictment had
no bearing on the state’s seeking of the death penalty, would result in the
addition of words to the statute. We are not at liberty to add what the
legislature did not provide.

    We also look to the presumption against ineffectiveness.            “The
presumption against ineffectiveness ensures that a text’s manifest
purpose is furthered, not hindered.” Scalia & Garner, Reading Law at 63.
“This canon follows inevitably from the facts that (1) interpretation always
depends on context, (2) context always includes evident purpose, and (3)
evident purpose always includes effectiveness.” Id. The “evident purpose”
of the statute was to provide the defendant with notice that the state was
seeking the death penalty. The “evident purpose” of section 782.04(1)(b),
as well as rule 3.181, was fulfilled when the state filed its notice to seek
the death penalty after the filing of the original indictment.

   The “evident purpose” and the “effectiveness” of the statute would be
hindered by requiring the re-notice of the state seeking the death penalty
after every subsequent indictment, even where the changes to the
superseding indictment had no bearing on the seeking of the death
penalty, like in the present case, where the superseding indictment merely
added a gang enhancement. The rationale for a notice requirement in
criminal cases is to apprise the defendant of the charges and potential
punishments against him, such as the death penalty, and afford the
defendant an opportunity to adequately prepare a defense. Glasserman v.
State, 590 So. 2d 17, 17 (Fla. 4th DCA 1991).

   Clearly, in the present case, the defendant was noticed and apprised of
the state seeking the death penalty in 2019. The defendant has had nearly
three years to start the preparation of his defense to the state seeking the

                                     7
death penalty, between the filing of the original notice and the superseding
indictment. The record contains no evidence that the defendant was
prejudiced in any way by the state not filing a re-notice of its intent to seek
the death penalty after the addition of the gang enhancement.

    Finally, we can look to the “title-and-headings” canon for guidance. The
“title-and-headings” canon means that “the title of a statute or section can
aid in resolving an ambiguity in the legislation’s text.” I.N.S. v. Nat’l Ctr.
for Immigrants’ Rights, Inc., 502 U.S. 183, 189 (1991); Scalia & Garner,
Reading Law at 221. The title of rule 3.181 is “Notice to Seek Death
Penalty.” Thus, the title gives us clear direction on the purpose of the rule.
In this case, the superseding indictment added a gang enhancement,
which, once again, had no effect on the death penalty that the state seeks.
The gang enhancement would not affect the death penalty, nor the state’s
notice under rule 3.181. The rule’s title confirms that the notice to seek
the death penalty would apply to those circumstances only. The rule’s
title corroborates the state’s interpretation that the defendant need not be
re-noticed following a superseding indictment that had no bearing on the
seeking of the death penalty, like in the present case.

   In summary, we find the trial court exceeded its authority by precluding
the state from seeking the death penalty. The state complied with the
statute, and rule, requiring notice within 45 days of arraignment. We
grant the writ of prohibition, remand to the trial court, and direct the trial
court to allow the state to proceed in seeking the death penalty.

    In addition, we certify the following to the supreme court as a question
of great public importance:

      WHETHER THE FILING OF A SUPERSEDING INDICTMENT,
      WHICH ADDS ONLY A STATUTORY SENTENCING
      ENHANCEMENT, REQUIRES RE-NOTICE OF AN ALREADY
      TIMELY FILED NOTICE OF INTENT TO SEEK THE DEATH
      PENALTY?

   Petition granted and remanded; question certified.

GROSS and GERBER, JJ., concur.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.



                                      8